Citation Nr: 9933342	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.

The Board notes that in the February 1999 supplemental 
statement of the case issued by the RO&IC, the issue of 
service connection for right ear hearing loss was listed as 
an appellate issue.  However, in a March 1999 statement, the 
veteran explicitly requested to withdraw that issue from 
appellate consideration.  That document was signed by the 
veteran.  The Board thus will not address the right ear 
hearing loss issue as it is no longer on appeal.  38 C.F.R. 
§ 20.204 (1999).


FINDING OF FACT

A right hand injury residual dorsum scar has been 
demonstrated. 


CONCLUSION OF LAW

A right hand injury residual dorsum scar was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers right hand 
impairment that is etiologically related to two separate 
inservice injuries.  He asserts that he incurred the first 
injury when he was hit in the back of the right hand with a 
rifle, requiring x-rays and bandaging for swelling.  The 
second injury is alternately described as when a pick ax 
pierced the back of his right hand, or right wrist, while 
training digging a foxhole.  He asserts that after 
debridement of the wound, his right wrist was placed in a 
rigid cast.  

Pertinent facts

Service medical records reveal that the veteran was not noted 
to have right wrist or hand impairment at the time of his 
induction examination in January 1966.  The veteran was 
treated in October 1966 for swelling following a rifle hit to 
his right hand; an Ace bandage was prescribed.  He was seen 
again in March 1967 after his right hand was hit with a pick 
ax.  Records from the US Army Hospital at Fort Carson, 
Colorado state that the veteran was admitted with an open 
wound of the right hand with a mild infection and no artery 
or nerve involvement.  In the days following the injury, 
examiners noted that the wound was well healed and that the 
veteran had full range of motion of fingers.  The veteran was 
scheduled to visit a doctor for his hand in April 1967.  He 
was seen for pain in the right wrist in September 1967; heat 
treatment and an Ace bandage were prescribed.  X-rays of the 
right wrist taken following his injuries and complaints were 
negative for abnormality.  The veteran's October 1967 
separation examination was negative for right wrist 
abnormality or right wrist complaints.

Private medical records reveal that the veteran was seen 
beginning in October 1975 for complaints of right hand 
numbness.  In an October 1975 letter, a private physician 
reported that the veteran had been in a motor vehicle 
accident in August 1974, followed by complaints of shoulder 
and neck difficulties.  He underwent a surgical procedure for 
transposition of the ulnar nerve in November 1975 and for 
right carpal tunnel syndrome in November 1976 both in order 
to relieve his symptoms of right hand numbness.  The veteran 
continued to experience numbness symptoms with eventually 
both hands and as a result underwent a cervical diskectomy, 
fusion, and decompression in January 1996.


The veteran underwent a VA compensation and pension 
examination in June 1997.  The examiner reviewed the 
veteran's medical history, including his inservice injuries.  
After conducting a physical examination, the physician 
diagnosed two injuries to the right hand (laceration of the 
dorsum and trauma causing right hand swelling), carpal tunnel 
syndrome (status post two operations), and impaired cervical 
disks requiring surgery two years previously.  It was noted 
that there was a one-inch semicircular scar on the dorsum of 
the right hand.  The physician then went on to describe the 
current level of right hand disability.  Further, the 
examiner opined that the veteran's symptoms are not related 
to service-connected injury and that service-connected 
disability had not caused increased manifestations of non-
service-connected disability.  

An August 1998 VA compensation and pension examination of the 
hand resulted in diagnoses of status post puncture wound of 
the dorsal aspect of the right wrist, status post recent 
debridement of the triangular fibrocartilage complex, status 
post repeat carpal tunnel release operations, and status post 
ulnar nerve release of the left cubital space.  The examiner 
noted a 2 cm superficial, barely visible, well-healed scar 
"from the original pick ax injury."  The examiner commented 
that given the repeat surgical procedures the veteran has 
undergone, it was not possible to determine whether his 
functional impairment was related to original inservice 
injuries.

A VA neurological examination of the hand was also performed 
in August 1998.  The examiner reviewed the veteran's claims 
file and conducted a full and thorough physical examination.  
In his report, the examiner concluded that the veteran's 
symptoms were likely mechanical in nature and not related to 
his inservice incidents occurring in 1966 and 1967.

At his personal hearing before the undersigned Member of the 
Board, the veteran summarized his contentions and 
additionally stated that his right hand/wrist pick ax injury 
resulted in a scar described as a small half-moon scar 
measuring approximately one-half inch in length on the right 
forehand.  He also stated that he possess scars in the same 
region related to carpal tunnel surgeries.  The veteran 
testified that he was treated 6 months after the pick ax 
injury because of irritation of the wound site following 
repeated use of his rifle.  Thereafter, the veteran claimed 
to experience swelling and numbness in his right fingertips 
and wrist, loss of strength, and pain.  He testified that 
these symptoms persisted after his separation from service.  
The veteran stated that he did not receive medical treatment 
for his wrist again until 1973.

Applicable Law

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Service medical records document 
right hand injury in service, and a current right hand scar 
has been related to service by competent evidence.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by statute.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
veteran's claim, the benefit of the doubt shall be given to 
the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1999).


Analysis

No residuals of right hand injuries were noted at the time of 
the veteran's separation from service.  The earliest post-
service evidence of right hand impairment is the above-
mentioned October 1975 medical report showing treatment for 
right hand numbness.  That report, and subsequent private 
medical reports, do not associate the veteran's right hand 
impairment requiring surgery to the inservice injuries.  The 
Board acknowledges the evidence in the service medical 
records documenting the occurrence of the injuries outlined 
by the veteran in his contentions.  However, evidence of 
inservice incurrence of injuries, alone, is not sufficient 
under the law to warrant the payment of compensation for 
current disability.  Moreover, although the veteran has 
claimed that he has been plagued by the same right hand 
symptoms since incurring his second inservice injury, there 
is no competent evidence of continuity of right hand 
symptomatology during the years following his separation from 
service to 1975 to demonstrate that any current right hand 
disability, other than a scar, constitutes chronic injury 
residuals that are related to service.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Further, when specifically examined by VA for residuals of 
inservice right hand injuries, examiners on two occasions 
affirmatively ruled out a link between such injuries and 
current pathology.  Further, the veteran testified at his 
personal hearing that his current impairment of the right 
hand and wrist was related to generalized aching of the wrist 
and not specific to any scarring resulting from the inservice 
injury.  

Examiners found that the veteran possessed a well healed scar 
on the dorsum of the right hand (reportedly the site of the 
pick ax wound).  As such, the evidence is in equipoise as to 
whether the current right hand dorsum scar is related to the 
pick ax right hand injury in service.  With resolution of 
doubt in the veteran's favor, service connection is granted 
for the right hand dorsum scar.



ORDER

Service connection for a right hand injury residual dorsum 
scar is granted.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

